Case 1:19-cv-01138-EJD Document 7 Filed 09/10/19 Page 1 of 2

In the Gnited States Court of Federal Clauns

No, 19-1138T
(Filed: September 10, 2019)

AICI IOI ICI IGE ISIC GIOI OI ISI CI GRC A RG i A AR ak fe Rk ak
MARK LOUIS SANDERS,
Plaintiff,
v.
THE UNITED STATES,

Defendant.

+ **§ © © *€© * * *¥ KK HB &

He oR oR ais ag As oe ois os A os ss oe ose fe seo oo oo BR oe OR oo oo oR

ORDER OF DISMISSAL

On August 5, 2019, Plaintiff, Mark Louis Sanders, acting pro se, filed a Complaint with
this Court alleging that the Defendant, the United States, imposed taxes on him without
jurisdiction between years 1977 and 2018.1 Compl., ECF No. 1. In support, Plaintiff attached an
Order of Dismissal for Lack of Jurisdiction from the United States Tax Court? See Compl., Ex.
A,

Under the Tucker Act, 28 U.S.C, § 1491, the Court of Federal Claims has jurisdiction
over tax refund suits if certain prerequisites are met? See United States v. Clintwood Elkhorn
Mining Co., 553 U.S. 1, 4 (2008). First, a plaintiff must satisfy the full payment rule, which
requires that the principal tax deficiency be paid in full. See Shore v. United States, 9 F.3d
1524,1526-27 (Fed. Cir. 1993); see also Flora vy. United States, 357 U.S. 63, 68 (1958). Second,
the plaintiff must timely file a tax refund claim with the IRS. See 26 U.S.C. § 7422(a) (“[n]Jo suit
or proceeding shall be maintained in any court for the recovery of any internal revenue tax
alleged to have been erroneously or illegally assessed or collected .. . until a claim for refund or

 

! This Complaint is part of a recent trend of similar cases filed by individuals challenging
the jurisdiction of the IRS based, in part, on petitions previously dismissed by the U.S. Tax
Court. The Court of Federal Claims has received twenty similar complaints from pro se
plaintiffs since November 2018.

* Tn addition, Plaintiff filed an application to proceed in forma pauperis, which the Court
denied on August 23, 2019, On August 29, 2019, Plaintiff tendered the requisite $400 filing fee.

> The jurisdiction of the Court of Federal Claims under the Internal Revenue Code is
generally limited to the adjudication of tax refund suits. Zolman v. United States, No. 15-1116T,
2015 WL 7266624, at *1 (Fed. CL Nov. 12, 2015),
Case 1:19-cv-01138-EJD Document 7 Filed 09/10/19 Page 2 of 2

credit has been duly filed with the Secretary ...”), Third, the plaintiff must provide the amount,

date, and place of each payment to be refunded, as well as a copy of the refund claim when filing
suit in the Court of Federal Claims. RCFC 9(m). Unless a plaintiff satisfies these prerequisites,

the Court of Federal Claims lacks jurisdiction to hear a tax refund suit.

Although a pro se plaintiffs pleadings are generally held to “less stringent standards”
than those of a professional lawyer, Haines v. Kerner, 404 U.S. 519, 520-21 (1972) (requiring
that allegations contained in a pro se complaint be held to “less stringent standards than formal
pleadings drafted by lawyers”), the Court cannot extend this leniency to relieve plaintiffs of their
jurisdictional burden. Kelley v. Sec'y, U.S. Dep't of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987).
Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court is required to dismiss a case if at any time it
determines that the action or appeal is “frivolous or malicious” or “fails to state a claim on which
relief may be granted.”

In this case, Mr. Sanders’ Complaint is so irreparably deficient that it fails to state a claim
upon which relief may be granted. Specifically, Mr. Sanders alleges that the United States
imposed taxes on him without jurisdiction but fails to provide any evidence that he has pre-paid
the principal tax deficiency—the first prerequisite to tax-refund jurisdiction. See generally,
Compl. Instead, Mr. Sanders attached an Order of Dismissal for Lack of Jurisdiction from the
United States Tax Court, in which the Tax Court dismissed Mr. Sanders’ petition for failing to
establish the jurisdictional prerequisites for bringing a claim in that Court. See Compl., Exs. A &
B. Such a dismissal cannot serve as the basis for a claim in this Court. As Mr. Sanders has not
established tax refund jurisdiction, or any other basis for his suit, Mr. Sanders has failed to state a
claim upon which relief may be granted.

Accordingly, Plaintiffs case is hereby DISMISSED. The Clerk is directed to enter
judgment accordingly.

IT IS SO ORDERED.
en Ory

caer. B. FIRESTONE
Senior Judge

For

EDWARD J. DAMICH
Senior Judge

 
